     Case 1:18-cv-01677-LJO-BAM Document 9 Filed 02/21/19 Page 1 of 4


 1   LAW OFFICES OF FERGUSON, PRAET & SHERMAN, APC
     BRUCE D. PRAET SBN 119430
 2   bpraet@aol.com
     ALLEN CHRISTIANSEN SBN 263651
 3   achristiansen@law4cops.com
     1631 E. 18th Street
 4   Santa Ana, California 92705
     (714) 953-5300 C Fax (714) 953-1143
 5
 6   Attorneys for Defendants
     CITY OF CERES, CERES POLICE DEPARTMENT and
 7   BRENT SMITH
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11   ESTATE OF CARMEN MENDEZ,       )              No. 1:18-cv-01677-LJO-BAM
     JORGE MENDEZ, SR., JORGE       )
12   MENDEZ, JR., KYLAND RILEY,     )              Hon. Lawrence J. O’Neill
     ROSARIO SANCHEZ, BERTHA        )
13   MENDEZ, and DOMINGO            )              DEFENDANT’S NOTICE OF
     MENDEZ,                        )              MOTION AND MOTION FOR
14                                  )              JUDGMENT ON THE
                       Plaintiffs,  )              PLEADINGS PURSUANT TO
15                                  )              FEDERAL RULE OF CIVIL
          vs.                       )              PROCEDURE 12(C);
16                                  )              MEMORANDUM OF POINTS
                                    )              AND AUTHORITIES IN
17   CITY OF CERES, CERES POLICE )                 SUPPORT THEREOF;
     DEPARTMENT, BRENT SMITH, )                    [PROPOSED] ORDER;
18   and DOES 1 to 50,              )
                                    )              Date      : March 21, 2019
19                     Defendants.  )              Time      : 8:30 a.m.
     ______________________________ )              Courtroom : 4 - 7th Floor
20
21   TO PLAINTIFF AND TO HIS ATTORNEY(S) OF RECORD:
22         PLEASE TAKE NOTICE that on March 21, 2019, at 8:30 a.m., in
23   Courtroom 4 before Judge Lawrence J. O’Neill of the United States District Court,
24   located at 2500 Tulare Street, Fresno, California, Defendants City of Ceres, Ceres
25   Police Department and Brent Smith will, and hereby do, move this Court for an
26   order dismissing Plaintiffs’ complaint, pursuant to Federal Rules of Civil
27   Procedure 12(c), for the following reasons:
28

                                              1
                     DEFENDANTS’ NOTICE OF MOTION AND
                    MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9 Filed 02/21/19 Page 2 of 4


 1            1. The claims of Estate of Carmen Mendez and Jorge Mendez, Sr., as
 2   successor-in-interest, cannot go forward because Plaintiffs have identified that
 3   they have failed to join the mother of Carmen Mendez, a necessary party in this
 4   action pursuant to Fed. R. Civ. P. Rule 19, to wit, “[m]y status as successor-in-
 5   interest is shared with Stephanie Beidleman, Carmen Mendez’s mother.” (Dkt.
 6   No. 1-1, ¶5). As such, this matter cannot proceed without joinder of that necessary
 7   party.
 8            2. Suing the Ceres Police Department, a department of the City of Ceres, is
 9   duplicative of suing the City of Ceres and the Ceres Police Department must be
10   dismissed from this litigation with prejudice. Abeytia v. Fresno Police Dep’t.,
11   2009 U.S. Dist. LEXIS 49500, *25 (E.D. Cal. 2009); Mistriel v. Kern County,
12   2011 U.S. Dist. LEXIS 24579, *11 (E.D. Cal. 2011).
13            3. Defendant Brent Smith, the Chief of Police of the City of Ceres Police
14   Department, must be dismissed from this litigation with prejudice because suing a
15   city employee in his official capacity duplicative of suing the city itself and there
16   are no allegations to support any claims against Chief Smith in his individual
17   capacity. Kentucky v. Graham, 473 U.S. 159 (1985).
18            4. To the extent that Plaintiffs are seeking to allege a Monell claim (Dkt.
19   No. 1 at 5-7), such claims have not been specifically identified as separate causes
20   of action and the allegations set forth fail to state a Monell claim under any theory,
21   including that of supervisory liability and inadequate training, therefore, the
22   Monell claims and the City of Ceres must be dismissed from this litigation.
23   Monell v. Dept. Of Soc. Servs., 436 U.S. 658 (1978); Ashcroft v. Iqbal, 556 U.S.
24   662 (2009).
25            5. Plaintiffs’ Second and Third causes of action for right of intimate
26   association are duplicative because “we analyze the right of intimate association in
27   the same manner regardless whether we characterize it under the First or
28   Fourteenth Amendments ...” Mann v. City of Sacramento, 2018 U.S. App. LEXIS
                                                 2
                       DEFENDANTS’ NOTICE OF MOTION AND
                      MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9 Filed 02/21/19 Page 3 of 4


 1   25462, *6, ___ Fed. Appx. ___, (9th Cir. 2018). Further, such claims are not
 2   available to Plaintiffs Rosario Sanchez, Bertha Mendez, or Domingo Mendez,
 3   identified as the aunt, grandmother and grandfather of decedent (Dkt. No. 1, ¶¶9-
 4   11) because such rights, regardless of whether they are alleged either under the
 5   First or Fourteenth Amendment, are not available to anyone other than a parent or
 6   child. Ward v. City of San Jose, 967 F.2d 280 (9th Cir. 1991); Wheeler v. City of
 7   Santa Clara, 894 F.3d 1046 (9th Cir. 2018); Mann v. City of Sacramento, 2018
 8   U.S. App. LEXIS 25462, ___ Fed. Appx. ___, (9th Cir. 2018); Piper v. Cabillo,
 9   670 Fed. Appx. 507 (2016).
10          6. Plaintiffs’ Fourth cause of action, brought under Article I, § 13 of the
11   California Constitution for unreasonable force, fails to state a claim upon which
12   relief may be granted because that provision does not provide a cause of action for
13   monetary damages. Ohlsen v. County of San Joaquin, 2008 U.S. Dist. LEXIS
14   44566 (E.D. Cal. June 3, 2008).
15          7. Plaintiffs’ Fifth cause of action, brought under the Bane Act, fails to state
16   a claim upon which relief may be granted because the alleged use of unreasonable
17   force, standing alone, is insufficient to allege such a claim. Further, to the extent
18   that Plaintiffs’ are seeking to allege a Bane Act claim on behalf of anyone other
19   than decedent, they lack standing to assert such claims.
20          8. Plaintiffs appear to have alleged unenumerated and duplicative claims at
21   pages 12-13 of their Complaint (e.g. “Unreasonable Force,” “Right of Familial
22   Association, Companionship, and Society”). To the extent that these are
23   allegations intended to support Plaintiffs’ Bane Act claim1 they are duplicative,
24   superfluous and unnecesssary. In either case, these allegations should be
25   dismissed and/or stricken.
26
            1
                To the extent that these allegations are intended to support Plaintiffs’ Fifth cause of action
27
     for claims under the Bane Act, the Bane Act does not apply to allegations of rights to association or
28
     any claims of any Plaintiffs other than the decedent.
                                                         3
                          DEFENDANTS’ NOTICE OF MOTION AND
                         MOTION FOR JUDGMENT ON THE PLEADINGS
     Case 1:18-cv-01677-LJO-BAM Document 9 Filed 02/21/19 Page 4 of 4


 1         This motion will be based upon this Notice of Motion, the Memorandum of
 2   Points and Authorities in support thereof, the complete files and records of this
 3   action, and upon such oral and documentary evidence as may be presented at the
 4   hearing on this motion.
 5
 6   DATED: February 21, 2019        FERGUSON, PRAET & SHERMAN, APC
 7                                   /s/ Allen Christiansen
                                     Allen Christiansen, SBN 263651
 8                                   Attorneys for Defendant City of Ceres, Ceres
                                     Police Department and Brent Smith
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                     DEFENDANTS’ NOTICE OF MOTION AND
                    MOTION FOR JUDGMENT ON THE PLEADINGS
